Citation Nr: 1025835	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-03 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
N.Y.


THE ISSUE

Entitlement to the payment or reimbursement by the Department of 
Veterans Affairs (VA) for medical services provided by the 
Samaritan Medical Center from June 12, 2007, through June 13, 
2007.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1963 to 
August 1966.

By letters dated in July and August 2007, the VA Medical Center 
(VAMC) in Canandaigua, New York (the agency of original 
jurisdiction (AOJ)) advised various private medical providers 
that the claims under the Millennium Health Care and Benefits Act 
had been denied.  The Veteran was sent copies of these letters, 
and disagreed with the denial of payment.  This case was 
previously before the Board in May 2009, at which time it was 
remanded for additional development of the record and to ensure 
due process.  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was hospitalized at the Samaritan Medical Center in 
June 2007.  The record reflects he fell at a lumbar yard and 
sustained a trimalleolar fracture of the right ankle.  He 
incurred medical expenses during the ensuing hospitalization, but 
the AOJ has denied payment or reimbursement for such expenses.  
It was determined that the Veteran had other insurance.  

In its May 2009 remand, the Board directed the AOJ to send the 
Veteran a letter complying with the Veterans Claims Assistance 
Act (VCAA); obtain information from the Veteran regarding his 
status at the lumbar yard on the day of the accident, as well as 
to what extent any of his bills had been paid by the Great 
American Insurance Group, and if he had filed a law suit against 
the lumbar yard; procure medical records from June 12, 2007 from 
the Carthage, New York VA clinic; and issue a supplemental 
statement of the case that includes the appropriate statutory and 
regulatory provisions.

Unfortunately, it appears that the only action accomplished by 
the AOJ was to send the Veteran a letter requesting the 
information sought.  The Board notes the Veteran failed to 
respond to the letter.  There is nothing in the claims folder 
indicating the VA medical records had been requested or that a 
VCAA letter had been sent to the Veteran.  In addition, although 
a supplemental statement of the case was issued, the AOJ did not 
include, as it had been instructed to do, the provisions of 
38 C.F.R. §§ 17.1002 and 17.1004 (2009).  The Board is obligated 
by law to ensure that the AOJ complies with its directives, as 
well as those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board or 
the AOJ is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a VCAA notice letter 
as to the claim for payment or reimbursement 
for medical services provided by Samaritan 
Medical Center from June 12, 2007, through 
June 13, 2007.  

2.  Ask the Veteran again to advise VA 
whether he was working or volunteering at the 
lumbar yard on the day he was injured, or 
whether he was merely a retail customer at 
the time.  In addition, ask him to submit any 
evidence he has showing what part, if any, of 
the bills were paid by the Great American 
Insurance Group, or evidence showing no part 
of the bills were paid by the company.  The 
Veteran should also be asked whether he has 
filed a law suit against the lumbar yard with 
respect to his accident on June 12, 2007.

3.  Obtain VA treatment records pertaining to 
the Veteran dating in June 2007 (to 
specifically include June 12, 2007) from the 
Carthage, New York VA clinic.

4.  Following completion of the above, the 
AOJ should review the evidence and determine 
whether the Veteran's claims may be granted.  
If not, he should be furnished an appropriate 
supplemental statement of the case, which 
includes the correct regulatory provisions 
(i.e. 38 C.F.R. §§ 17.1002 and 17.1004), and 
be provided an opportunity to respond.  The 
case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



